DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is issued in response to the Applicant’s submission filed on 19 July 2022.
Claims 1, 10, and 18 have been amended by Applicant’s submission.
Claims 8, 9, 16, and 19 have been canceled previously.
Claims 1-7, 10-15, 17-18 and 20 are pending and have been examined, herein.
The rejection of claims 1-7, 10-15, 17-18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to Applicant’s amendments.

Drawings
The drawings filed 27 December 2018 are acceptable.

Claim Interpretation –35 U.S.C. § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see, for example, claim 18: “means for identifying a plurality of obligations [...]”, “means for generating, automatically, a weighted directed graph [...]”, “means for identifying [...],” “means for altering [...],” “means for “ etc...). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The Examiner interprets “means for” in the above examples as “computer system” (see Specification filed 13 March 2019 at paragraph [54]).

Allowable Subject Matter
Claims 1-7, 10-15, 17-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
As previously noted in the final rejection mailed 24 May 2022, independent claims 1, 10, and 18 are eligible under 35 U.S.C. § 101 because, as Applicant argues at least at page 11 of the Remarks filed 10 February 2022, “the specific, claimed algorithmic method allows for reduced processing load by skipping path processing based on processing results from other paths.” This integrates the recited abstract idea of generating a settlement report with settlement amount for each of the optimized states into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
Independent claims 10 and 18 include substantially the same subject matter and overcome the prior art rejection under 35 U.S.C. § 101 for the same reason. 
Dependent claims 2-7, 11-15, 17 and 20 depend directly or indirectly on claims 1, 10, or 18 and thus are patent-eligible under 35 U.S.C. § 101 for the same reason.
Prior art
The closest prior art is as follows: 
HUDSON (US 20190102736 A 1 to Hudson, D.) discloses a directed graph showing entities and the obligations between the entities including cycles (see HUDSON figure 1 and [26]) and netting transactions for various cycles (HUDSON [27] and figure 2).
VUKASOVIC (M. Vukasovic, M. Apostolovic and C. Todem, "Implementation aspects of partial netting in flow-based auction clearing mechanism," 2008 5th International Conference on the European Electricity Market, 2008, pp. 1-6, doi: 10.1109/EEM.2008.4579026) teaches netting of obligations in an auction environment.
BIALEK (J. W. Bialek and S. Ziemianek, "Tracing based transmission pricing of cross-border trades: fundamentals and circular flows," 2003 IEEE Bologna Power Tech Conference Proceedings,, 2003, pp. 8 pp. Vol.3-, doi: 10.1109/PTC.2003.1304456) teaches netting out generations and demands in an interconnected power system represented by super nodes in a graph (see Fig. 7a).
However, neither HUDSON, VUKASOVIC, BIALEK, alone or in combination, disclose or suggest the following limitations of independent claim 1 (substantially also present in independent claims 10 and 18): 
for each of the identified circular paths: processing a current path forming at least a portion of a current identified circular path by: determining, by the processor, for the current path, an updated aggregated notional for the current path by calculating the updated aggregated notional between two connected vertex data records connected by the current path; skipping, at a time that the updated aggregated notional for the current path is zero, processing of any other paths forming at least a portion the current identified circular path; at a time that the updated aggregated notional for the current path is not zero, determining whether a next path remains, the next path forming at least a portion of the current identified circular path and for which an updated aggregated notional has not been calculated;
Dependent claims 2-7, 11-15, 17 and 20 depend directly or indirectly on claims 1, 10, or 18 and thus overcome the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KINNEAR (US 20110035307 A1 to Kinnear; Kirk P.) teaches a system of consolidating futures contracts including those involving crude oil by matching participants’ positions.
WILSON (US 20050091025 A1 to Wilson, J.C. et al.) teaches cyclic paths and an algorithm that recursively traverses an edge from the new vertex recording each vertex that it has visited in the path. A back edge is detected when the traversal arrives at a vertex that is already in the path, indicating a cycle in the graph.). 
LU (US 20190102736 A1 to Lu, D.) teaches a process of discovering cycles and wherein the process continues until all the vertices that are reachable from the original source vertex have been discovered. If any undiscovered vertices remain, then one of them is selected as a new source and the search is repeated from that source. This entire process is repeated until all vertices are discovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694